Citation Nr: 0215274	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  01-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), rated as 
30 percent disabling from September 30, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 RO rating decision that 
granted service connection for PTSD, and assigned a 30 
percent disability rating.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that an appeal from an original award does not raise the 
question of entitlement to an increased rating, but instead 
is an appeal of an original rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Consequently, the Board has 
characterized the rating issue on appeal as a claim for a 
higher evaluation of an original award.  Analysis of such an 
issue requires consideration of the rating to be assigned 
effective from the date of award of service connection--in 
this case, September 30, 1997.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas due to 
suicidal ideations and attempts, near continuous depression, 
neglect of hygiene, and an inability to establish and 
maintain effective relationships.  

2.  The veteran does not experience symptoms to a degree that 
he has total occupational and social impairment.  


CONCLUSION OF LAW

An initial 70 percent rating for service-connected PTSD is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.130 (Diagnostic Code 9411) (2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether an evaluation greater than 30 
percent was warranted for any period of time during the 
pendency of his claim.  

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130 (Diagnostic 
Code 9411) (2001).  Under these criteria, a 100 percent 
rating is warranted for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Diagnostic Code 9411.  A 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

The Board also notes that the Court in Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), stated that "when it 
is not possible to separate the effects of the [service-
connected condition and a non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)." Consequently, the Board will analyze 
the veteran's psychiatric symptomatology accordingly.

In the veteran's case, the pertinent evidence of record 
includes private medical records that indicate that in the 
veteran was hospitalized from March to April 1985 with 
suicidal ideations.  He reported that the had no close 
friends.  He was diagnosed with acute depression and chronic 
alcoholism.

Private medical records also indicate that the veteran was 
hospitalized in August 1990 due to depression.  He reported 
that he had spent time in jail for not paying his child 
support and had lost his job.  He reported having had 
frequent suicidal ideations.  He had been withdrawn and had 
weekly panic attacks.  He was diagnosed with major 
depression, alcohol dependence, and panic attacks.

A medical report was prepared for the state of Michigan's 
Disability Determination Program in June 1991.  The veteran 
reported that his depression did not appear to bother him on 
the job, and he usually had regular attendance.  He reported 
that his divorce was related to his depression, anxieties, 
and inability to sleep.  The veteran reported that he had 
been living with his sister.  He stated that he was unable to 
find work because of his back and leg conditions.  He 
reported that he had a girlfriend, and that he enjoyed 
socializing with his girlfriend's daughter. He reported that 
he had been incarcerated after he was convicted of criminal 
sexual activity involving his own daughter.  He reported that 
he had attempted suicide on two occasions.  He reported that 
he heard voices when he had an episode of deep depression.  
During such episodes, he preferred to stay alone until one of 
his relatives took him to obtain treatment.  He was diagnosed 
with recurrent major depressive disorder and other adjustment 
reaction.  He was assigned a Global Assessment of Functioning 
(GAF) score of 45.  

Social Security Administration (SSA) records indicate that 
the veteran had anhedonia, sleep disturbance, difficulty in 
concentration, hallucinations, delusions and paranoid 
thinking in July 1991.  He reported that he socialized with 
his relatives and went to church.  He was markedly restricted 
in his activities of daily living.  He also had marked 
difficulties in maintaining social functioning, and frequent 
deficiencies in concentration, persistence, and pace 
resulting in a failure to complete tasks in a timely manner 
(in work settings or elsewhere).  He was diagnosed with a 
depressive syndrome and PTSD.  He was assigned a GAF score of 
45.

The veteran was afforded a VA examination in August 1996.  He 
reported that he last worked in 1990 due to a back condition 
that required surgery.  He denied any suicidal thoughts or 
feelings.  Upon examination, the veteran's speech was normal.  
His mood was indifferent and his affect was appropriate.  He 
was alert and oriented.  His memory appeared normal.  His 
judgment was fair.  His suicidal risk appeared moderately 
low.  He was diagnosed with dysthymia and was assigned a GAF 
score of 51.  

Also of record are VA treatment records dated from September 
1997 to February 1998.  The veteran had anxiety, but 
depression was not a significant problem.  His affect was 
restricted, and he had disturbed sleep.  He had no formal 
thought disorder, and speech was relevant and coherent.  His 
insight and judgment were good.  His abstract thinking 
ability was fair, and his memory was not grossly impaired.  
He was assigned a GAF score of 50 to 60. 

VA treatment records dated from March to April 1998 indicate 
that the veteran was hospitalized for his PTSD and 
depression. He reported having occasional suicidal thoughts, 
but denied any attempts.  He reported that he had frequent 
contact with his two daughters from his first marriage.  Upon 
examination, the veteran appeared depressed, and was tearful.  
He had a restricted affect and a depressed facies.  His 
thought process was goal-directed.  His thought content 
showed no evidence of delusions.  There was no evidence of 
hallucinatory phenomenon.  He denied any homicidal ideations.  
He was disabled, unemployed, and socially isolated.  He was 
assigned a GAF score of 40.  

A psychological report was prepared for the state of 
Michigan's Disability Determination Program in May 1998.  The 
veteran reported that his depression had worsened in 1979 
after a divorce and the deaths of his two sons.  He reported 
having nightmares and flashbacks that interfered with his 
interpersonal relationships and his ability to continue 
working.  He reported that he lived with his fiancée and her 
daughter.  He socialized with his siblings, his fiancée, and 
her daughter.  He indicated that he avoided other people, 
finding that he became anxious and irritable and withdrawn.  
Upon examination, the veteran had good hygiene.  His insight 
appeared fair, and he was spontaneous, logical, relevant, and 
goal-directed.  He reported that he did have suicidal 
ideations, nightmares, nervousness, anxiety, flashbacks, and 
long-standing PTSD symptomatology, which had fluctuated 
relative to the stressors in his life and environmental 
stimuli.  He displayed a full range of affect. He was 
diagnosed with PTSD, with improvement, and major depressive 
disorder, recurrent, moderate.  His GAF score was 60, and his 
prognosis was guarded. 

Also of record are records from the SSA that indicate that 
the veteran was granted SSA disability benefits based on his 
PTSD and major depression in May 1998.  

The veteran was afforded a VA examination in February 1999.  
He reported that he lived with his fiancée of 12 years and 
her daughter.  He reported that he had a very good 
relationship with his fiancée.  He reported having had no 
arguments or fighting, and had a very good sense of 
attachment with her.  He reported feeling depressed all of 
the time.  He indicated that he was not able to work, and 
that he had nightmares.  He reported no suicidal or homicidal 
ideations.  He also had no hallucinations.  He reported 
feeling anxious in groups of people.  He indicated that he 
had had a panic attack.  He denied any irritable outbursts.  
Upon examination, the veteran's mood was low, and his affect 
was reactive.  He had no thought disorder, nor any evidence 
of psychosis.  His concentration was unimpaired.  No anxiety 
was noted.  He was alert and oriented.  He was diagnosed with 
depressive disorder and alcohol dependence in partial 
remission.  He was assigned a GAF score of 62.  The examiner 
noted that the veteran did not meet the full criteria for 
PTSD.    

The veteran was afforded a RO hearing in November 1999.  He 
reported having nightmares and flashbacks.  He reported that 
his symptoms did not affect his home life.  He stated that he 
did not like being around a lot of people.  He attributed his 
current unemployment, at least in part, to his PTSD.  He did 
not have problems with authority on the job.  His flashbacks 
and memories were affecting him at work.  He reported that he 
did not have a lot of friends.    

The veteran was afforded a VA examination in December 1999.  
He reported having regular nightmares.  He felt detached and 
estranged from others.  Upon examination, the veteran was 
neatly dressed.  His speech was normal.  His affect was 
blunted and he reported having a depressed mood.  He had no 
hallucinations, delusions, formal thought disorders, or 
suicidal ideations.  He was fully alert and oriented.  He had 
no ritualistic thoughts or behaviors.  He was diagnosed with 
PTSD and alcohol abuse.  He was assigned a GAF score of 60.  
The examiner noted that this score reflected the high end of 
moderate dysfunction due to his PTSD symptoms.  

VA treatment records dated in October 2001 indicate that the 
veteran  was hospitalized for major depressive disorder and 
alcoholism.  He was also diagnosed with PTSD.  He was 
actively suicidal without any specific plan. The veteran 
reported that his fiancée's daughter had accused him of 
criminal sexual conduct.  He denied these allegations, and 
indicated that he had fought with the daughter.  He also 
reported that his fiancée was never home. His fiancée had 
filed a restraining order against him.  The examiner noted 
that there seemed to be significant stress in their 
relationship.  The veteran reported that he left home and 
went to live with his sister.  He had become increasingly 
depressed.  He reported having poor sleep, decreased 
concentration, social withdrawal, and suicidal thoughts.  He 
denied any psychotic symptoms.  Upon examination, the 
veteran's hygiene was good.  He described his mood as very 
poor, and his affect was congruent to his mood but blunted.  
His mood was also described as being irritable and depressed 
during this time.  His affect was also reported as being sad, 
flat, reserved, and anxious during this time.  His speech was 
noted as being somewhat slow.  He denied hallucinations and 
delusions.  His thought processes were logical and goal 
directed, but tangential and perseverant at times.  His 
thought content was positive for suicidal ideation, but 
negative for homicidal ideations, paranoid delusions or 
obsessions.  His insight and judgment were poor. He could 
maintain activities of daily living independently.  He was 
withdrawn.  He was diagnosed with major depressive disorder, 
alcoholism, and PTSD.  His GAF scores ranged from 30 to 45 in 
October 2001.  

The veteran was also hospitalized from November to December 
2001 because he had suicidal ideations and depression. The 
veteran reported having had significant periods during which 
he experienced serious problems getting along with his 
children, his siblings, and his fiancée.  He reported that he 
had lived with his fiancée for 14 years until his fiancée's 
daughter made accusations of criminal sexual conduct against 
him.  He had been convicted once of criminal sexual assault 
against the daughter of his first wife.  He had served time 
in prison.  He was currently charged with criminal sexual 
conduct in the first, second, and fourth degrees, and the 
veteran's fiancée's daughter and two other girls were 
involved. The veteran attempted suicide in November 2001, 
stating that he did not want to go to prison. The examiner 
noted that because the veteran had a past history of self-
harm, his risk of suicide was significant if his mood was not 
stabilized.  The veteran also reported having great strife 
between himself and his siblings.  He had poor hygiene, and 
was unkempt and disheveled during this time. His beard was 
untrimmed and his hair was uncombed.   His speech was normal.  
His affect was described as depressed, constricted, reactive, 
blunted, flat, and anxious during this time. His thought 
process was focused and goal directed, but somewhat 
circumstantial. He denied homicidal ideations.  He denied 
obsessions and delusions, and hallucinations.  He was alert 
and oriented. His insight and judgment were poor.  The 
veteran was diagnosed with alcohol dependence, PTSD, and 
major depressive disorder. He was also diagnosed with an 
adjustment disorder.  His GAF scores ranged from 19 to 55 
during this time.     

An August 2002 note in the claims file indicates that the 
veteran was released on bail for a felony charge in May 2002.  
The veteran had yet to be convicted of the charges.

For the reasons that follow, the Board finds that the 
totality of the evidence, and resolving reasonable doubt in 
favor of the veteran, supports a conclusion that the veteran 
is entitled to a 70 percent rating.  

The record in this case indicates that the veteran has 
experienced a flattened affect, a circumstantial thought 
process, panic attacks, poor judgment, and a depressed mood.  
The medical evidence also indicates that the veteran has had 
difficulty in establishing and maintaining effective work and 
social relationships.  Indeed, there is occupational and 
social impairment with deficiencies in most areas.  The 
veteran was hospitalized several times for his PTSD 
symptomatology.  The veteran's suicidal ideations are well 
documented, and he has attempted suicide.  In fact, the 
veteran's risk of suicide was recently described as 
"significant."  In addition, his mood has been regularly 
described as being depressed.  Moreover, the veteran was 
recently neglecting his appearance and hygiene as he was 
found to be disheveled.  SSA records indicate that the 
veteran had difficulty in adapting to a work-like setting due 
to his frequent deficiencies in concentration, persistence, 
and pace resulting in a failure to complete tasks in a timely 
manner.  In addition, the veteran experiences the inability 
to establish and maintain effective relationships.  His 
relationships with his siblings were strained.  Although the 
veteran was married once, he later divorced, and his wife 
accused him of sexually abusing a child.  He had served time 
in prison for this charge.  Although he later had a fiancée, 
this relationship was also strained as she had obtained a 
restraining order against him.  Although the veteran once 
enjoyed spending time with her daughter, she later claimed 
that he had sexually abused her.  He was described as being 
socially isolated, and liked to stay alone.  The record also 
indicates that although the veteran had received long-term 
therapy from VA, he had still been hospitalized several times 
due to, at least in part, his PTSD symptomatology, such as 
suicidal ideations and depressed mood.  See Mittleider, 
supra. 

The Board finds support for its conclusion in the commentary 
provided at the time when the criteria used to evaluate 
mental disorders were amended in October 1996.  Specifically, 
it was noted that PTSD was not to be rated under a separate 
formula based on the frequency of symptoms particular to 
PTSD.  Rather, the comments noted that it is not the 
symptoms, but their effects, that determine the level of 
impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996). 

Therefore, given the clinical assessments made and the 
increasing problems experienced by the veteran, the Board 
finds that the evidence regarding the claim for an increased 
rating is at least in relative equipoise.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran meets the schedular criteria for the 70 percent 
rating-occupational and social impairment with deficiencies 
in most areas.  Accordingly, an increased (70 percent) 
schedular rating is warranted for PTSD.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2001). 

As for whether the veteran's service-connected PTSD rises to 
the level of 100 percent disabling, the Board finds that it 
does not.  The evidence of record does not establish that the 
veteran had gross impairment in his thought processes or 
communication or grossly inappropriate behavior.  Although 
hallucinations were reported, there is no indication that the 
veteran has additional or persistent psychotic symptoms.  
While the veteran has been described as being actively 
suicidal and had been convicted of sexual misconduct, there 
is no indication that he displays other symptomatology 
reflective of a 100 percent rating.  Even though it was noted 
once in the record, there is no indication that the veteran 
was continually unable to perform his regular activities of 
daily living.  The evidence does not indicate that the 
veteran was disoriented to time or place.  Additionally, 
although the veteran has reported some memory loss, this 
memory loss did not appear to be of the names of his close 
relatives, his occupation, or his own name. 

The Board recognizes the wide range of GAF scores of record-
ranging from 19 (reflecting some danger of hurting self or 
others or occasionally fails to maintain minimal personal 
hygiene or gross impairment in communication) to 60 (moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning). Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  The Board finds 
the language and descriptions given to explain the veteran's 
disability picture more persuasive than the GAF scores 
assigned, and finds, for the reasons set forth above, that 
the veteran's difficulties more closely approximate the 
criteria for a 70 percent rating.  See 38 C.F.R. § 4.126 
(2001) (an evaluation is to be assigned based on all the 
evidence rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination).  
Indeed, it is the criteria for the 70 percent rating that 
specifically refer to disturbances akin to those experienced 
by the veteran as described by the record-problems with 
suicidal ideations, near continuous depression, and the 
neglect of personal hygiene, etc.  Consequently, the Board 
finds that his symptoms are better represented by the 
criteria for the 70 percent rating. This appears to be the 
case since the award of service connection in September 1997.  
Fenderson, supra.

Extraschedular Considerations

Although the veteran has serious symptomatology, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2001).  
The current evidence of record does not demonstrate that PTSD 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  38 C.F.R. § 3.321.  It 
is undisputed that the symptoms he experiences have an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2001).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of these 
issues to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

Veterans Claims Assistance Act of 2000

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) has been 
enacted during the pendency of this appeal.  A discussion of 
the pertinent VCAA and regulatory provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West Supp. 2002).  In 
addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 45,630, details 
the procedures by which VA will carry out its duty to provide 
notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefit sought.  This is 
evidenced by the rating action of March 2001, the statement 
of the case issued in September 2001, and the supplemental 
statement of the case issued in July 2002 that informed him 
of the applicable laws and regulations.  Specifically, these 
documents show that the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  
These documents also show that VA has provided the veteran 
with a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained, either by VA or the veteran.  The Board finds that 
VA has obtained records from all sources identified by the 
veteran, including his post-service VA treatment records.  
Moreover, the veteran was afforded several VA examinations.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, other 
than that already requested of him.  After a review of the 
evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e). 

Therefore, the Board finds that further action to comply with 
these new requirements is not necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

A 70 percent rating for PTSD from September 30, 1997, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

